Citation Nr: 1420642	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2011.  A transcript of this hearing is of record.  

The Veteran also requested a VA Travel Board hearing on his VA Form 9 Substantive Appeal, and a hearing was scheduled for April 24, 2013. Despite receiving adequate notice of that hearing by way of a March 2013 letter, he failed to attend his scheduled hearing.  Therefore, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2013).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.


FINDINGS OF FACT

1.  A right hip disorder was not incurred as a result of service.

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

3. The Veteran's respiratory disorder is a known clinical diagnosis of asthma.

4.  The Veteran's does not have an undiagnosed respiratory disorder that is due to service or that was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not have a respiratory disorder as the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness or an unexplained chronic multisymptom illness incurred in service. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notification letters in June 2008 and December 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the content of the letters satisfied the notice requirements.  In this regard, the letters informed the Veteran of the information and evidence needed to substantiate his claim and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

In this case, the Veteran was afforded hip and respiratory VA examinations in December 2013.  There has been no allegation that the examinations were inadequate; however, the Board finds that the opinions obtained in this case are adequate, as they are predicated on a full reading of the available service treatment records as well as the post-service medical records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide complete rationales for the opinions stated.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and numerous Supplemental Statements of the Case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Substantial, not strict, compliance is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This matter was remanded in November 2013.  The remand requested that the Veteran be contacted for additional information, that VA records be obtained, and that a respiratory and hip examinations be provided.  The Veteran was contacted by the RO via a November 2013 letter and VA records were associated with the claims file.  Additionally, December 2013 examination were obtained that addressed the requested questions.  Accordingly, there has been compliance with the Board remand and the Board may proceed to adjudicate this appeal.  

Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996). With disability compensation claims, VA must assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza, supra. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right hip disability

The Veteran asserts that his right hip pain begin around 1994 a due to include an in-service injection/vaccination in his right hip.

The Veteran's service treatment records (STRs) are negative for any injury, complaints, or treatment for a right hip.  In 1989, a notation was found for a complaint of pain in the left hip and a diagnosis of iliotibial band syndrome was rendered.  A clinical evaluation of his lower extremities was normal upon discharge from service in 1991.  

The Veteran was diagnosed in 1998 with Stage II - Stage III avascular hip necrosis of the right hip.  The Veteran reported a six month history of right hip pain. He subsequently underwent a hip replacement.  Contemporaneous treatment records also show a history of alcohol abuse.  The Veteran had no history of corticosteroid use or trauma.

At the September 2011 DRO hearing, the Veteran testified that he was diagnosed with avascular necrosis in 1997, but the physician told him that it could have taken years for it to develop and though his pain began in 1994, it could have developed years prior to that time.  

The Veteran underwent a VA examination in December 2013.  The examiner opined that it is not likely that the Veteran's right hip avascular necrosis was connected to military service.  The examiner noted that injections are not listed as a cause of avascular necrosis in the medical literature, and the STRs and VA medical records do not support any trauma or chronic corticosteroid use during military service or within one year of post military service.  The examiner noted that the Veteran was drinking at the time of the diagnosis, contrary to his assertions, and that the use of alcohol and corticosteroids are associated with 80 percent of traumatic cases.  The examiner noted that the Veteran's symptoms had an onset well after military service, most likely 1997-1998, and it would be speculation to determine the time period when his avascular necrosis began.  The Board finds that further clarification of this question is not required; as determined below, the Veteran's assertions of onset of pain prior to the 1997-1998 are not credible and thus onset is as the Veteran reported in private treatment records at that time - 1997 to 1998.  

The Board finds that service connection is not warranted for a right hip disability.  The Veteran has shown a current diagnosis of a hip disorder, but neither the service treatment records nor the Veteran's own statements provide evidence of an in-service injury or event. 

The Veteran asserts that because his hip pain and other symptoms began in 1994, the disability could have begun at some point in time earlier than 1994.  First the Veteran is competent to report when his symptoms began, but the Board finds this testimony that it began in 1994 not credible.  In a 1998 private medical record, he reported a 6 month history of symptoms; this directly conflicts with his later statements made in connection with the claim, and not in the course of medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Second, the Veteran is not competent to provide an etiological opinion on this matter; the determination of onset or causation of a complex disorder such as avascular necrosis is not capable of lay observation, as opposed to the onset of a broken leg, ringing in the ears, and/or varicose veins.  Accordingly, the Board does not accord these statements weight. 

The preponderance of the evidence, thus indicates there is not a link between the Veteran's active service, to include a hip injection, and any current right hip disorder.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Respiratory disorder

The Veteran's medical history includes a diagnosis of asthma for which service connection was denied by the Board in a November 2013 decision.  He claims that he has breathing problems due to his service in the Gulf War.  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  VA is authorized to compensate any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, which became manifest either during active service in the Southwest Asia Theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1), (e).

A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome. 38 C.F.R. § 3.317(a)(2). Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained. 38 C.F.R. § 3.317(a)(2). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b).

The Veteran's enlistment medical report and contemporaneous physical examination in March 1987 are silent for any breathing or respiratory condition - the examination noted normal chest and lungs.  Similarly, his separation physical and medical history report in March 1990 and a physical and history in May 1991 are also silent on any respiratory conditions - normal chest and lungs were noted.  The Veteran reported a 1 pack per day history of smoking at his physical in 1991.  STRs support episodes of bronchitis on two different occasions with report of reactive airway disease symptoms.  They also show a 9 pack/year history of smoking and prescription for provental inhaler.  

Post-service treatment records dated in November 2000 show a past medical history report of possible asthma but he has been asymptomatic since quitting smoking. A VA record dated in July 2009 reports an impression of asthma - not on metered dose inhaler and aggravated by tobacco smoke. January 2010 note reports asthma was in remission. The Veteran reported that he only has breathing problems when he is exposed to smoke and was exposed to oil fires for 3 weeks.  A pulmonary function test in May 2012 was negative.

A VA examination was conducted in May 2012.  He reported that his respiratory symptoms began three to four months after returning from his deployment to the Middle East.  He also reported that he was evaluated by a pulmonologist for shortness of breath and difficulty breathing.  The pulmonologist diagnosed the Veteran with asthma and prescribed inhalers.  The Veteran reported that his symptoms improved when he stopped smoking cigarettes in 1995.  Presently, the Veteran stated that his symptoms are exacerbated when exposed to any type of smoke.  

A pulmonary function test was normal with no significant bronchodilator response, normal diffusion.  The examiner noted that the Veteran's diagnosis of asthma was presumptive.  He was never diagnosed in the military or at VA and there were no available private records of such a diagnosis. His past medical history was amended to include his own report of an asthma diagnosis, not a medical diagnosis. The Veteran has never been evaluated or treated for asthma at the VA.

The examiner opined that the Veteran's limited episodes of upper respiratory infections bronchitis for which he was treated in the military were more than likely related to his tobacco use as his condition resolved when he discontinued smoking.  The examiner also noted that the Veteran has not been treated for a respiratory condition since leaving the military and his most recent chest x-ray and pulmonary function tests are normal.  

The Veteran underwent a VA examination in December 2013.  The examiner noted that the STRs report a possible reactive airway disease prior to the Veteran's deployment to Desert Storm during episodes of bronchitis/upper respiratory infections and during a period when the Veteran was actively smoking.  The examiner noted that VA records indicated asthma, in remission since the Veteran quit smoking.  Finally the pulmonary function test in May of 2012 was normal, which supports a remission status. The examiner noted that the Veteran reported during his interview that he only has shortness of breath with smoke exposure, and that he was no longer smoking; thus, the examiner determined that it was likely that his episodes of reactive airway disease during active service combined with continued smoking during and after his deployment to the Gulf, was the etiology of his respiratory condition, and not his 3 week exposure to the oil fires in the Gulf War, as the Veteran claims.  The Veteran had symptoms prior to his deployment to the Gulf along with a 9 year history of cigarette smoking 1 ppd.  To say that his 3 week exposure to oil fire smoke would outweigh his 9 year history of exposure to cigarette smoke and be the cause of his asthma exacerbations at the time, is speculation and not supported by reviewed medical evidence.

The examiner also concluded that the Veteran has a history consistent with a mild form of asthma, that is now in remission. Given that he has a known cause and a known diagnosis for his respiratory condition, his diagnosis would not qualify as a Gulf War condition/illness.  Therefore, it is not at least as likely as not that the Veteran's asthma, now in remission, is service connected by way of Gulf War Syndrome.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.  Essentially, the result of the VA examiners is that there are no other signs or symptoms other than acute bronchitis and asthma, which are known diagnoses.  Thus, service connection for an undiagnosed illness cannot be granted.  Additionally, the evidence of record does not indicate a medically unexplained chronic multisymptom illness, as it does not indicate a cluster of signs or symptoms with inconsistent demonstration of laboratory abnormalities, or other requirements necessary to meet the definition. 38 C.F.R. § 3.317(a)(2). 

The Board has considered the Veteran's statements; however, although he is competent to describe symptoms observable to a lay person, such as his symptoms, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the presence of a diagnosed respiratory disorder or the presence of signs or symptoms such that they constitute an undiagnosed illness or medically unexplained chronic multisymptom illness, which are highly complex medical determinations.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The evidence is against a finding that the Veteran has a respiratory disorder, as due to Gulf War syndrome; rather, only a history of acute bronchitis and asthma were shown by the record.  As the Board has previously found that the Veteran does not have a present asthma disorder that was incurred during or as a result of service and the Veteran does not have an undiagnosed respiratory disorder, the Veteran's claim of service connection is denied.  


ORDER

Service connection for a right hip disorder is denied.

Service connection for a respiratory disorder, including as due to an undiagnosed illness, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


